Case 1:18-cV-08100-PAC Document 7 Filed 10/17/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT C. ADLER, Case No. 1:18-cv-08100

Plaimiff, AFFIDAVIT IN sUPPoRT oF
_ REQUEsT FoR cLERK’s
-agamst- cERTIFICATE oF DEFAULT

PAYWARD, INC. d/b/a KRAKEN,

Civil Action
Defendant.

 

 

STATE OF NEW YORK )
COUNTY OF NEW YORK § SS.:

ROGER K. MARION, being duly sworn, deposes and says:

1. l am Roger K. Marion, Esq., counsel for Plaintiff in this action. I respectfully
submit this afridavit, based upon my personal knowledge, in support of Plaintiff’ s request for the
Clerk’s Certiticate of Default, Which We respectfully request.

2. The party against Whom a notation of default is sought, Payward, Inc. is not an
infant, in the military, or an incompetent person, because it is a corporation.

3. The pleading to which no response has been made, the Complaint, Was properly
served, in that Payward Inc., through its in-house counsel, agreed as permitted by F.R.Civ.P.
5(b)(l) and F.R.Civ.P. 5(b)(2)(E-F) in writing, to receive the Summons and Complaint, and
received the pleadings

4. The Written and executed acceptance of service by in-house counsel for Payward,

Inc. is set forth in the executed Acknowledgement of Service that said counsel sent to to me,

Which is at page 2 of Clerk’s Certif`rcate of Default annexed hereto at Exhibit A.

Case 1:18-cV-08100-PAC Document 7 Filed 10/17/18 Page 2 of 2

5 . Payward, Inc. has failed to plead, answer, move with respect to the complaint, or
otherwise defend the action, and the time to answer or otherwise move with respect to the

complaint herein has expired and has not been extended.

§//”?/§/

Rog/ef K. arion%

Sworn to and signed before me by
Ro er Marion, known to me on this
17t day of October, 2018

§\wt mt

Notary Public

STUART B|LFEN
NOTARV PUBL|C-STATE OF NEW VORK
No. 025|3665736
Qucz||fied in Nossou County
My Commlssion Explres April 30. 2019

